Citation Nr: 1711766	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  12-13 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel





INTRODUCTION

The Veteran served on active duty from September 1965 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In December 2013 and October 2014, the Board remanded these issues for additional development.


FINDINGS OF FACT

1.  A bilateral hearing loss disability was not shown during service or for many years thereafter, and the weight of the probative evidence is against a finding that a current bilateral hearing loss disability is related to active military service.

2.  Tinnitus was not shown during service or for many years thereafter, and the weight of the probative evidence is against a finding that tinnitus is related to active military service.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in the Veteran's active military service, and it may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).

2.  Tinnitus was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

The RO provided notice to the Veteran in a September 2009 letter.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of service, private, and VA treatment records.  The record also contains the reports of May 2012 and January 2014 VA examinations.  

Per the October 2014 Board remand instructions, the VA January 2014 examiner also provided an addendum opinion in December 2015.  The January 2014 VA examination report and December 2015 addendum opinion, when considered together, reflect that the VA examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  As such, the Board finds that the VA examination and addendum reports are sufficient upon which to base a decision with regard to these claims.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

In light of the above, the Board also finds that the RO substantially complied with the October 2014 remand directives, to the extent possible, and no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and his representative.  Accordingly, the Board finds that no additional RO action to further develop the record on the claims is warranted.

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Certain diseases, to include sensorineural hearing loss may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden for certain chronic disabilities such as sensorineural hearing loss is through a demonstration of continuity of symptomatology.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Tests are less than 94 percent.  38 C.F.R. § 3.385.  Additionally, it is noted that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).
Factual Background and Analysis

The Veteran's service treatment records are negative for complaints of, treatment for, or findings of bilateral hearing loss or tinnitus.

The Veteran had in-service audiological evaluations during service in September 1965 and August 1969, at which time auditory thresholds were recorded.  However, because it is unclear whether such thresholds were recorded in using American Standards Association (ASA) units or International Standards Organization-American National Standards Institute (ISO-ANSI) units, the Board will consider the recorded metrics under both standards, relying on the unit measurements most favorable to the Veteran's appeal.  As it relates to VA examinations and VA records, audiological reports were routinely converted from ISO-ANSI results to ASA units until the end of 1975 because the regulatory standard for evaluating hearing loss was not changed to require ISO-ANSI units until September 9, 1975.
 
In light of the above, and where necessary to facilitate data comparison for VA purposes in the decision below, including under 38 C.F.R. § 3.385, audiometric data originally recorded using ASA standards will be converted to ISO-ANSI standard by adding between 5 and 15 decibels to the recorded data.  The converted audiometric data are in parentheses.  

Audiometric testing on the Veteran's September 1965 enlistment examination revealed pure tone thresholds, obtained by air conduction, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
-5 (5)
-5 (5)
--
5 (10)
LEFT
-5 (10)
-5 (5)
-5 (5)
--
10 (15)

Audiometric testing on the Veteran's August 1969 separation examination revealed pure tone thresholds, obtained by air conduction, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
5 (15)
0 (10)
--
10 (15)
LEFT
5 (20)
5 (15)
0 (10)
--
5 (10)

Private audiometric testing in March 2000 revealed pure tone thresholds, obtained by air conduction, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
50
60
70
LEFT
25
40
75
65
65

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 84 percent in the left ear.  

An October 2003 private treatment report noted that the Veteran indicated that he experienced hearing trouble for the past 10 years.  The diagnosis was bilateral sensorineural hearing loss and tinnitus.

An October 2009 private audiological report noted that the Veteran had diagnoses of bilateral sensorineural hearing loss and tinnitus.

The Veteran underwent a VA examination in March 2012.  

Audiometric testing in March 2012 revealed pure tone thresholds, obtained by air conduction, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
45
60
70
75
LEFT
25
60
65
65
75

Speech audiometry revealed speech recognition ability of 78 percent in the right ear and of 76 percent in the left ear.  

The examiner opined that it was less likely than not that the Veteran's bilateral hearing loss was caused by or a result of his military service.  The examiner noted that the Veteran's entrance and separation examinations revealed hearing sensitivity within normal limits bilaterally.  A clinically significant hearing shift in hearing sensitivity during military service was also ruled out.  The examiner noted that the first evidence of bilateral hearing loss occurred on a March 2000 audiogram.  The examiner also determined that the Veteran had a diagnosis of tinnitus and it was at least as likely as not that the tinnitus was a symptom associated with the hearing loss as tinnitus was known to be a symptom associated with hearing loss.

The Veteran underwent a VA examination in January 2014.  

Audiometric testing in January 2014 revealed pure tone thresholds, obtained by air conduction, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
50
60
70
80
LEFT
25
60
70
70
75

Speech audiometry revealed speech recognition ability of 90 percent in the right ear and of 80 percent in the left ear.  

The examiner opined that it was less likely than not that the Veteran's bilateral hearing loss was caused by or a result of his military service.  The examiner noted that the Veteran's enlistment and separation examinations were normal bilaterally.  There was no evidence of a standard threshold shift at any frequency in either ear.  The examiner also opined that it was less likely than not that the Veteran's tinnitus was caused by or a result of his military noise exposure as the Veteran reported that his tinnitus began when he was 50 years old which was well past the date of his separation from military service.    
Per the October 2014 Board remand instructions, the VA January 2014 examiner provided an addendum opinion in December 2015.  The examiner noted that she reviewed the prior information and determined that no error had been made in previous VA examination reports.  The evidence indicates that the Veteran entered and exited Army service with normal hearing bilaterally.  The fact that the Veteran served as Morse Code Interceptor and also reported exposure to gunfire during training and served as a truck driver his last 6 months in service indicates that he was exposed to noise.  However, the evidence shows that he entered and exited military service with normal hearing bilaterally.  The examiner again noted that on VA examination in January 2014, the Veteran again reported that his tinnitus began when he was 50 years old which was well past his separation from military service.  The private audiological evaluations in March 2000, October 2003, and October 2009 all demonstrate bilateral hearing loss but these were all done 32 to 40 years after his separation from service.  

Regarding delayed onset hearing loss, the examiner noted that the Veteran's hearing was normal at separation from military and there was no evidence in the record that the Veteran sustained noise injuries based on in-service hearing examinations.  Once military noise exposure is removed hearing would not be expected to get worse.  As a result, there was no basis to conclude that this hearing loss was causally related to military service.  The examiner noted that the Institute of Medicine reported that, based on current understanding of auditory physiology, hearing loss from noise injuries occurred immediately following exposure as there was no scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after such noise exposure.  Therefore, there was no scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after such noise exposure.  The examiner opined that there was no scientific basis on which to conclude that the Veteran's current hearing loss was caused by or the result of military service, to include military noise exposure.

Regarding the Veteran's delayed onset tinnitus, the examiner opined that there was no evidence of delayed onset tinnitus as tinnitus was a symptom of a disorder.  Therefore, as there was no evidence of delayed onset hearing loss, there could be no delayed onset tinnitus.  As the Veteran's hearing was normal at discharge, tinnitus was from a source other than military noise exposure.  There was a plethora of possible medical conditions including hearing loss which could cause tinnitus but there was no evidence at this time that military noise exposure was the source of the Veteran's current tinnitus complaints.  

The examiner also noted that identifying another etiology cause of the Veteran's hearing loss aside from military noise exposure would require speculation on part of the examiner as it was not possible to know what caused the current hearing loss even though there were possible explanations such as age, post-service military noise exposure and genetics.

The examiner concluded that the Veteran's current bilateral hearing loss was less likely due to military noise exposure.  It was also less likely that the Veteran's current tinnitus was due to military noise exposure as he reported tinnitus beginning at age 50.  The tinnitus was due to his current hearing loss as tinnitus was known to be a symptom often associated with hearing loss.

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for bilateral hearing loss and tinnitus is not warranted.

The record shows that the Veteran currently has bilateral hearing loss for VA compensation purposes and bilateral tinnitus.  Accordingly, as there are current hearing loss and tinnitus disabilities, the first element of service connection is satisfied.  

However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).  

Turning to in-service injury, the Board notes that the Veteran has asserted that he sustained acoustic trauma during service.  In particular, it is noted that the Veteran was a Morse Code interceptor and he also reported exposure to loud noises from gunfire during training exercises and while working as a heavy truck driver during his last six months in service.  In this regard, the Veteran is competent to give evidence about what he experienced, and acoustic trauma is subject to lay observation.  See e.g., Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  Therefore, the Board finds that the Veteran was exposed to hazardous noise during service and noise exposure has been conceded.

However, the Veteran's service treatment records are negative for complaints or treatments regarding a bilateral hearing loss or tinnitus disability.  Notably, the Veteran's August 1969 separation examination was negative for complaints or treatments of hearing loss or tinnitus and the recorded audiogram did not demonstrate hearing loss for VA compensation purposes.

Additionally, the Board notes that there are no clinical findings or diagnoses of bilateral hearing loss or tinnitus during service or for several years thereafter.  The first post-service evidence of a hearing loss disability is the March 2000 private audiogram and the first evidence of tinnitus is the October 2003 private treatment report.  

None of the private or VA treatment records show that the Veteran was diagnosed with bilateral hearing loss to a compensable degree within one year of service.  To the extent that the Veteran is asserting a continuity of symptomatology since service, the Board does not find the Veteran to be credible with regard to any assertions that he has had symptoms of a bilateral hearing loss disability or tinnitus since service.  There was no indication in the record, to include any statements from the Veteran of hearing trouble until 2000 when the Veteran reported that he had experienced hearing difficulties for the past 10 years.  On the contrary, the Veteran's service treatment records are again negative for any treatment, complaint, or diagnosis of a hearing loss disability.  Moreover, the Veteran did not report that he began to experience tinnitus until age 50, which was many years after his separation from service.  The lack of any findings pertaining to hearing loss during service and the essentially normal findings at service separate weigh against a finding that the Veteran's current hearing loss disability and tinnitus were originally manifested during service and have continued since service.  In this regard, emphasis is placed on the multi-year gap between discharge from active duty service (August 1969) and initial documented evidence of hearing loss in March 2000, over 30 years after service separation.  

As the Veteran's service treatment records were negative for any complaints, treatment, or diagnoses of a hearing loss disability or tinnitus, he was not diagnosed with a hearing loss disability until many years after service, and there was a significant period between his service and his post-service complaints where the medical record was silent for complaints of a hearing loss disability and tinnitus, the Board concludes that the weight of the evidence is against a finding of continuity of symptomatology since service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  

Further, there is no competent evidence or opinion even suggesting that there exists a medical nexus between a current bilateral hearing loss or tinnitus disability and the Veteran's conceded in-service noise exposure.  In fact, the only medical opinions of record weigh against the claim as the March 2012 and January 2014 VA examiners determined that it was less likely as not that the Veteran's bilateral hearing loss and tinnitus disabilities were caused by or a result of military noise exposure.

None of the competent medical evidence currently of record refutes this conclusion, and neither the Veteran nor his representative have presented or identified any such existing medical evidence or opinion.  

Notably, per the October 2014 Board remand instructions, the January 2014 VA examiner, in her December 2015 addendum opinion, specifically addressed whether there was any medical reports or studies which indicate that noise induced hearing loss and/or tinnitus could have a delayed onset, including years after noise exposure.  The examiner opined that there was no scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after such noise exposure and there was no evidence of delayed onset tinnitus as tinnitus was a symptom of a disorder.  The Board finds this opinion probative and persuasive.  

The Board finds that the competent evidence of record, while showing the currently diagnosed disability of hearing loss or tinnitus, does not demonstrate hearing loss manifested to a compensable degree within one year of separation.  Additionally, given that the most probative opinion is against a finding of a relationship between a claimed bilateral hearing loss and tinnitus disabilities and service, the Board finds that service connection is not warranted.  

The Board also considered the Veteran's lay statements including statements indicating the Veteran had an incurrence of hearing loss during service and tinnitus, as well as subsequent hearing loss and tinnitus caused by in-service acoustic trauma.  While the Veteran is competent to report symptoms including hearing loss and tinnitus, the Veteran is not competent to determine whether the current disability is etiologically related to service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Layno v. Brown, 6 Vet. App. 465, 470-472 (1994).

Although the basic principle that exposure to loud noises can negatively affect hearing is within the common knowledge of lay persons, whether the Veteran's conceded noise exposure during his active duty service is related to his current bilateral hearing loss and tinnitus disabilities cannot be determined by mere observation alone.  The Board finds that determining the etiology of the Veteran's current bilateral hearing loss and tinnitus disabilities is not within the realm of knowledge of a non-expert given the noise exposure during service, audiometric testing from August 1969 indicating the Veteran's hearing was normal at discharge from active duty, and the long period of time before audiometric testing from 2000 revealed hearing loss and a private treatment record in 2003 revealed tinnitus.  As the evidence does not show that the Veteran has expertise in medical matters, the Board concludes that his nexus opinion in this regard is not competent evidence and therefore is not probative of whether the Veteran's current bilateral hearing loss and tinnitus disabilities are directly related to his active duty service. 

For the foregoing reasons, the Board concludes that the preponderance of the evidence is against the claims of entitlement to service connection for a bilateral hearing loss and tinnitus disabilities.  The benefit of the doubt doctrine is therefore not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.




____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


